UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-4603 Thrivent Series Fund, Inc. (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) James M. Odland, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-7215 Date of fiscal year end: December 31 Date of reporting period: December 31, 2005 Item 1. Report to Stockholders Table of Contents Presidents Letter 1 Economic and Market Overview 2 Portfolio Perspectives Thrivent Aggressive Allocation Portfolio 4 Thrivent Moderately Aggressive Allocation Portfolio 6 Thrivent Moderate Allocation Portfolio 8 Thrivent Moderately Conservative Allocation Portfolio 10 Thrivent Technology Portfolio 12 Thrivent Partner Small Cap Growth Portfolio 14 Thrivent Partner Small Cap Value Portfolio 16 Thrivent Small Cap Stock Portfolio 18 Thrivent Small Cap Index Portfolio 20 Thrivent Mid Cap Growth Portfolio 22 Thrivent Mid Cap Growth Portfolio II 24 Thrivent Partner Mid Cap Value Portfolio 26 Thrivent Mid Cap Stock Portfolio 28 Thrivent Mid Cap Index Portfolio 30 Thrivent Partner International Stock Portfolio 32 Thrivent Partner All Cap Portfolio 34 Thrivent Large Cap Growth Portfolio 36 Thrivent Large Cap Growth Portfolio II 38 Thrivent Partner Growth Stock Portfolio 40 Thrivent Large Cap Value Portfolio 42 Thrivent Large Cap Stock Portfolio 44 Thrivent Large Cap Index Portfolio 46 Thrivent Real Estate Securities Portfolio 48 Thrivent Balanced Portfolio 50 Thrivent High Yield Portfolio 52 Thrivent High Yield Portfolio II 54 Thrivent Income Portfolio 56 Thrivent Bond Index Portfolio 58 Thrivent Limited Maturity Bond Portfolio 60 Thrivent Mortgage Securities Portfolio 62 Thrivent Money Market Portfolio 64 Shareholder Expense Example 66 Report of Independent Registered Public Accounting Firm 69 Schedules of Investments Thrivent Aggressive Allocation Portfolio 70 Thrivent Moderately Aggressive Allocation Portfolio 71 Thrivent Moderate Allocation Portfolio 72 Thrivent Moderately Conservative Allocation Portfolio 73 Thrivent Technology Portfolio 74 Thrivent Partner Small Cap Growth Portfolio 77 Thrivent Partner Small Cap Value Portfolio 82 Thrivent Small Cap Stock Portfolio 84 Thrivent Small Cap Index Portfolio 88 Thrivent Mid Cap Growth Portfolio 97 Thrivent Mid Cap Growth Portfolio II Thrivent Partner Mid Cap Value Portfolio Thrivent Mid Cap Stock Portfolio Thrivent Mid Cap Index Portfolio Thrivent Partner International Stock Portfolio Thrivent Partner All Cap Portfolio Thrivent Large Cap Growth Portfolio Thrivent Large Cap Growth Portfolio II Thrivent Partner Growth Stock Portfolio Thrivent Large Cap Value Portfolio Thrivent Large Cap Stock Portfolio Thrivent Large Cap Index Portfolio Thrivent Real Estate Securities Portfolio Thrivent Balanced Portfolio Thrivent High Yield Portfolio Thrivent High Yield Portfolio II Thrivent Income Portfolio Thrivent Bond Index Portfolio Thrivent Limited Maturity Bond Portfolio Thrivent Mortgage Securities Portfolio Thrivent Money Market Portfolio Statement of Assets and Liabilities Statement of Operations Statement of Changes in Net Assets Notes to Financial Statements Financial Highlights Thrivent Aggressive Allocation Portfolio Thrivent Moderately Aggressive Allocation Portfolio Thrivent Moderate Allocation Portfolio Thrivent Moderately Conservative Allocation Portfolio Thrivent Technology Portfolio Thrivent Partner Small Cap Growth Portfolio Thrivent Partner Small Cap Value Portfolio Thrivent Small Cap Stock Portfolio Thrivent Small Cap Index Portfolio Thrivent Mid Cap Growth Portfolio Thrivent Mid Cap Growth Portfolio II Thrivent Partner Mid Cap Value Portfolio Thrivent Mid Cap Stock Portfolio Thrivent Mid Cap Index Portfolio Thrivent Partner International Stock Portfolio Thrivent Partner All Cap Portfolio Thrivent Large Cap Growth Portfolio Thrivent Large Cap Growth Portfolio II Thrivent Partner Growth Stock Portfolio Thrivent Large Cap Value Portfolio Thrivent Large Cap Stock Portfolio Thrivent Large Cap Index Portfolio Thrivent Real Estate Securities Portfolio Thrivent Balanced Portfolio Thrivent High Yield Portfolio Thrivent High Yield Portfolio II Thrivent Income Portfolio Thrivent Bond Index Portfolio Thrivent Limited Maturity Bond Portfolio Thrivent Mortgage Securities Portfolio Thrivent Money Market Portfolio Additional Information Board of Directors and Officers Supplements to the Prospectus Dear Member: We are pleased to provide you with the Thrivent Series Fund, Inc. annual report for the 12-month period ended Dec. 31, 2005. In this report, you will find detailed information about each investment portfolio in the Thrivent Series Fund, including summaries prepared by each portfolio manager on his or her performance and management strategies for the applicable portfolio and period. In addition, Russell Swansen, Thrivent Financials chief investment officer, summarizes the overall market and economic environment over the past year. In previous letters, I have often highlighted integrity and commitment to you, our member, as a common thread running through our organizationfrom our customer service areas to our portfolio managers. On the investment management side, we seek to align our investment discipline with our investors best interests by striving for consistent, long-term performance, taking risk management seriously in our pursuit of potential market rewards and adhering to a consistent approach that supports sound asset allocation. These various facets of investing are signatures of a more sophisticated, institutional-quality asset management philosophy, and I am delighted to say that since we implemented these strategies and new approach, our investment performance results have shown marked improvement. Strong Investment Performance Follows New Approach Just over two years ago, Thrivent Financial for Lutherans welcomed our new chief investment officer, Russ Swansen, to the organization. Russ and his team implemented an institutional money management approach throughout 2004 and 2005 which has provided our members with strong results. For example, 80% of our internally-managed portfolios bettered their respective Lipper, Inc. peer group medians for the one-year period ended Dec. 31, 2005. That is a high outperformance percentage when one takes into account that many firms consider anything above 60% to be strong results. Even more importantly, our products three-year track records have greatly improved, with more than 60% of our internally-managed products outpacing their respective Lipper, Inc. medians.
